Overton, J.
delivered the following opinion of the Court: —
The plaintiff brought an action of ejectment in the Circuit Court of Maury. At the trial term the parties appeared by their attorneys, and it appearing to the satisfaction of the Court that the plaintiff and defendant were citizens of the same State and that the matter in dispute exceeded the value of five hundred dollars, exclusive of costs, and it also appearing that the defendant claimed the land in controversy under a grant from the State of North Carolina, it was thereupon ordered, upon its being ascertained that the plaintiff claimed under a grant from the State of Tennessee, that the cause be removed for trial to fhe Federal Circuit Court.
The plaintiff in the court below, being dissatisfied with the decision removing the cause, appealed therefrom to this Court.
This proceeding is bottomed on the Constitution of the United States and the twelfth section of the judiciary Act of 1789, ch. 20. It has been insisted that this is not a question proper for the determination of *365tliis Court but for the Federal Court. Points of jurisdiction are always delicate, and particularly so in relation to the Federal Court. But it is no less the duty of courts to discuss and decide questions of this kind than any other which may be brought properly before them. Perhaps it may be considered more so, as courts in a particular manner are considered as the guardians of their own jurisdiction.
We do not, therefore, consider it necessary to give any opinion with respect to the propriety or impropriety of the removal of the cause from the Circuit Court of Maury County into the Federal Circuit Court. If the case be such a one as by law ought not to be removed, application for redress ought to be made to the Court to which it is removed to remand it back to the State Court for trial; We have not the power to interfere. We believe, however, that the judgment given by the Circuit Court is one to which, in ordinary cases, a writ of error would lie, and of which we could take cognizance were it not for the considerations before alleged.